Title: To George Washington from Major General Nathanael Greene, 26 March 1778
From: Greene, Nathanael
To: Washington, George



Sir
Camp [Valley Forge] March 26th 1778

I received your Excellencys Letter containing a list of the Counties in Virgina where Waggons might be got and the properest persons to

employ to make the purchases. We shall send one Mr Johnston Smith—I shall be much oblige to your Excellency for a Letter to the Inhabitants of Virgina by Mr Smith requesting their aid in forwarding the business of the departmt. I shall also be oblige to your Excellency for Letters to those Gentlemen you recommend; I shall give them appointments, which I shall forward by Mr Smith and wish them to accept and engage in the business. Mr Smith will set out this afternoon—There is one Captain Overton of the 14th Virgina regiment that I wish to send upon this business—Please to signify your pleasure in the matter—The time is so short, that I have to put the business of the department in readiness, that I wish to put every thing in motion that will expedite the business. If your Excellency has any particular Orders respecting the business of the department in Camp, you will please to transmit them by Major Blodget, and excuse me for not waiting upon you, being very busily engag’d in the arrangement of matters abroad. I am with great respect and regard your Excellencys most Obedient Servt

Nath. Greene

